UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1259


IN RE:   HIGHLAND CONSTRUCTION MANAGEMENT SERVICES, LP,

                Debtor,

-------------------------------------------------------

HIGHLAND CONSTRUCTION MANAGEMENT SERVICES, LP,

                Plaintiff – Appellant,

           v.

WELLS FARGO BANK, NA, for the use and benefit of Jerome
Guyant IRA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Senior
District Judge. (1:13-cv-01244-CMH-TRJ; 11-bk-11413-RGM)


Submitted:   September 24, 2014          Decided:   September 25, 2014


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James P. Campbell, CAMPBELL FLANNERY PC, Leesburg, Virginia, for
Appellant. Neil D. Goldman, GOLDMAN & VAN BEEK, PC, Alexandria,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Highland Construction Mgmt. Servs., LP, appeals from

the    district   court’s     order     affirming    the     bankruptcy    court’s

order allowing the proof of claim filed by Wells Fargo Bank, NA

(FBO    Jerome    Guyant    IRA)    as    a   secured      claim,   entitled    to

priority.     We have reviewed the record included on appeal, as

well   as   the   parties’    briefs,     and   find    no    reversible    error.

Accordingly, we affirm on the reasoning of the courts below.

Highland Constr. Mgmt. Servs., LP v. Wells Fargo Bank, N.A.,

Nos. 1:13-cv-01244-CMH-TRJ; 11-bk-11413-RGM (E.D. Va. filed Feb.

21, 2014, entered Feb. 24, 2014; July 30, 2013).                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the    materials     before   this    court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                          3